United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2648
                                   ___________

Robert L. Smith,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Arkansas.
Michael J. Astrue, Commissioner      *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: February 28, 2012
                                Filed: March 5, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Robert L. Smith appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo
review, see Partee v. Astrue, 638 F.3d 860, 863 (8th Cir. 2011), we find that the
decision of the administrative law judge (ALJ) is supported by substantial evidence
on the record as a whole. Specifically, we defer to the ALJ’s credibility


      1
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
determination, because it was based on multiple valid reasons, see Finch v. Astrue,
547 F.3d 933, 935-36 (8th Cir. 2008); we conclude that neuropsychologist Vann
Smith’s opinion concerning claimant Smith’s mental residual functional capacity
(RFC) was properly discounted, see Kirby v. Astrue, 500 F.3d 705, 709 (8th Cir.
2007) (consulting physician’s opinion deserves no special weight); cf. Hacker v.
Barnhart, 459 F.3d 934, 937 (8th Cir. 2006) (treating physician’s own inconsistency
may diminish or eliminate weight accorded to his opinion); and we find that the
ALJ’s findings as to Smith’s physical RFC were proper, see Jones v. Astrue, 619 F.3d
963, 971 (8th Cir. 2010) (ALJ is responsible for determinating RFC based on all
relevant evidence, including medical records, observations of treating physicians and
others, and claimant’s own description of his limitations; RFC determination must be
supported by some medical evidence). The district court is affirmed, and we deny
Smith’s motion to supplement the record.
                        ______________________________




                                         -2-